Citation Nr: 1758688	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right elbow epicondylitis.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee pain with torn meniscus.

5.  Entitlement to service connection for right shoulder rotator cuff tear, impingement and arthritis.  

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for asthma, including as secondary to service-connected disability.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The July 2009 rating decision on appeal granted service connection and a noncompensable rating for allergic rhinitis with history of chronic sinusitis.  A July 2016 rating decision granted the Veteran a separate 10 percent rating for chronic sinusitis.  Consequently both an appeal for an increased rating for allergic rhinitis, and an appeal for an increased rating for chronic sinusitis, are currently on appeal to the Board.

In October 2012 the Veteran withdrew his request for a hearing before a Veterans Law Judge (VLJ).  Currently there are no outstanding hearing requests.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's service connection claims were received by VA on August 8, 2008.  On an August 2008 Statement in Support of Claim, the Veteran reported that he had received medical treatment at the VA Medical Center (VAMC) Montgomery from 1994 to 1999.  Records of such treatment are not in the file, and there is no indication that such records were requested.  The Veteran's claims must be remanded so that these VA treatment records may be obtained and associated with the record.

Although the Veteran's file contains numerous VA treatment records dated from April 22, 2001 to July 27, 2009, none of the Veteran's VA treatment records subsequent to July 27, 2009 have been associated with the Veteran's claims file.  Copies of these records must be obtained.  

In a November 2017 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's allergic rhinitis and chronic sinusitis had increased in severity.  The Veteran should be provided a VA examination to determine the current severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA treatment records dated from May 1, 1994 to April 21, 2001, and from July 28, 2009 to present.  All attempts to obtain these records should be documented in the claims file.  All copies obtained should be associated with the Veteran's claims file.

2.  After obtaining any signed authorizations from the Veteran, request copies of any the Veteran's records from private medical providers regarding treatment for the disabilities on appeal that have not already been obtained.  If the search for such records has negative results the Veteran should be notified that the records could not be obtained, and documentation that the records could not be obtained must be added to the claims file.

3.  Thereafter, the Veteran should be scheduled for a VA examination to determine the severity of his allergic rhinitis and chronic sinusitis disabilities.  The claims file must be reviewed and noted in the report.  All symptoms should be reported in detail.

4.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




